Exhibit 10.1

AMENDMENT #9 TO LOAN AGREEMENT

THIS AMENDMENT #9 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
June 25, 2007 among ChoicePoint Financial Inc., a Delaware corporation
(“Borrower”), ChoicePoint Services Inc., a Georgia corporation (“Servicer”),
Three Pillars Funding LLC (formerly known as Three Pillars Funding Corporation),
a Delaware limited liability company (together with its successors and permitted
assigns, “Lender”), and SunTrust Capital Markets, Inc., a Tennessee corporation
formerly known as SunTrust Equitable Securities Corporation, as agent and
administrator for Lender (in such capacity, together with its successor and
assigns in such capacity, the “Administrator”).

BACKGROUND

WHEREAS, Borrower, Servicer, Lender and Administrator are parties to that
certain Loan Agreement dated as of July 2, 2001, as heretofore amended from time
to time (the “Existing Agreement”); capitalized terms used and not otherwise
defined herein being used with the meanings attributed thereto in the Existing
Agreement); and

WHEREAS, the parties wish to amend the Existing Agreement on the terms and
subject to the conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Amendments to Section 1.1 of the Existing Agreement.

1.1. The definitions of “Liquidity Termination Date” and “Scheduled Commitment
Termination Date” are hereby amended to delete “June 25, 2007” where it appears
and to substitute in lieu thereof “June 23, 2008.”

1.2. Schedule 8.12 to the Loan Agreement is hereby amended and restated in its
entirety to read as set forth in Annex A hereto.

2. Condition Precedent. This Amendment shall become effective as of the date
first above written upon receipt by the Administrator of a counterpart hereof,
duly executed by each of the parties hereto.

3. Continuing Effect. Except as expressly amended above, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

4. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.

5. Expenses. Borrower agrees to pay all reasonable out-of-pocket fees and
expenses actually incurred by Lender and Administrator in connection with the
preparation, execution, delivery, administration and enforcement of, or any
breach of this Amendment, including without limitation, the reasonable fees and
expenses of counsel.



--------------------------------------------------------------------------------

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

<Signature pages follow>

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CHOICEPOINT FINANCIAL INC., AS BORROWER By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Corporate Treasurer CHOICEPOINT SERVICES INC.,
AS SERVICER By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Corporate Treasurer THREE PILLARS FUNDING LLC,
AS LENDER By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President SUNTRUST CAPITAL MARKETS, INC.,
AS ADMINISTRATOR By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director

 

3